Title: From George Washington to Thomas Gist, 26 April 1758
From: Washington, George
To: Gist, Thomas


To Mr Thomas Gist—Cadet[Fort Loudoun, 26 April 1758]
Sir. 
You are forthwith to set out for Williamsburgh, and make all possible dispatch to that place. When you arrive there, wait on the Honble the President with my letter, and these Instructions: and take his directions what further to do. If you should be charged with a sum of money to bring to this place, take particular care of it, and return with as much expedition as possible; for the money is much wanted—You are to keep an exact account of your necessary expences, and give it in upon your return, to me, and it shall be allowed to you. Given under my hand, at Fort-Loudoun, this 26th day of April, 1758.

G:W.

Instructions for Mr Gist

